DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 7-10 objected to because of the following informalities:  
Applicant is generally advised that claim language is given its broadest reasonable interpretation, and that if particular structures and operations are intended that they be explicitly claimed. It is noted for example that the names of various units will not be particularly limiting to their structure/operation unless their specific operations/role in the overall system operation is explicitly made clear. Applicant is also cautioned that if specific features of the intended system require a particular type of wireless power transmission system (i.e. directionality and wall-reflections are generally particular to RF wave wireless power transmission) that the corresponding structure be claimed to avoid potential 112 issues. Broad recitation of intended use/benefits of the system (such as in claims 8-13) without details of the particular components provided for sensing/acquiring information or specifying how the information is actually processed will generally not be particularly limiting either. Recitation of operations occurring in "a case" may potentially be interpreted as optional, would not particularly limit what operations occur in the opposite case, and also do not limit how it is 
Re claims 7-10, it is recommended the claims be amended to refer to "[[a]] the threshold" assuming they refer to the same threshold introduced in claim 6. If different thresholds are meant to be introduced, then the claims should instead be amended to use different element names to avoid confusion.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are (specific reference is made to Applicant's corresponding PGPUB US2021/0194293; note that due to disclosure of many alternative implementations the elements have generally been given 
wireless communication unit: in claims 1-4, corresponding to a communication circuit and equivalents thereof able to receive a radio wave (see PGPUB: [0055], Fig. 2; note that particular type of communication technology, aside from general radio wave reception technology, and corresponding hardware/antennas is not currently assumed).
display control unit: in claims 1-4, corresponding to a processor/electronic control circuit and equivalents thereof for controlling a display (see PGPUB: [0056], Fig. 2).
contactless communication unit: in claims 1-4, corresponding to a wireless power reception circuit (see PGPUB: [0053], Fig. 2; note that particular type of wireless power reception technology and corresponding hardware is not currently assumed)
wireless communication unit: in claims 6-13, corresponding to a communication circuit and equivalents thereof able to transmit a radio wave (see PGPUB: [0062], Figs. 2; note that particular type of communication technology, aside from general radio wave reception technology, and corresponding hardware/antennas is not currently assumed).
contactless communication unit: in claims 6-13, corresponding to a wireless power transmitting circuit (see PGPUB: [0063], Fig. 2; note that particular type of wireless power reception technology and corresponding hardware is not currently assumed)
direction specifying unit: in claims 6-13, corresponding to a processor/electronic control circuit and equivalents thereof for performing processing/calculations related to transmission direction determination (see PGPUB: [0053], [0107], [0119], Fig. 9)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-14 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lee (US2017/0288475).
Re claim 6, Lee teaches a transmitter (wireless power transmitting device <600>, see Figs. 6, 22-23, 26) comprising: 
a wireless communication unit (power transmission antenna array <610>) configured to transmit a radio wave to a receiver (electronic device <650>; see Lee: [0074-0075], [0150], Figs. 6, 22 regarding directional RF wave transmission to electronic device); and 
a contactless communication unit (power transmission antenna array <610>) configured to wirelessly transmit power to the receiver in a case where receiving strength of the radio wave transmitted to the receiver, at the receiver exceeds a threshold (see Lee: [0074-0075], [0086], [0150-0152], Figs. 6, 22 regarding RF power transmission continuing when received power meets preset condition/threshold voltage; note also that the claim as drafted does not require operations limiting conditions for wireless power transmitting to occur in other cases or any operations as to how transmitter would determine such conditions). See Lee: [0074-0075], [0086], [0150-0152], [0160-0162], Figs. 6, 22-23, 26. Note a number of other similar RF wireless power transmission prior art references would also anticipate the claimed limitations as currently drafted.
Re claim 7, Lee teaches the transmitter according to claim 6, wherein the wireless communication unit transmits the radio wave having directionality (see Lee: [0074-0075], [0150], Figs. 6, 22 regarding transmission of RF wave in controlled direction), and the 
Re claim 8, Lee teaches the transmitter according to claim 6, wherein the contactless communication unit transmits the power in a direction along a route from the transmitter to the receiver, calculated on a basis of a position of the receiver and a position of a person in a case where the receiving strength exceeds a threshold (see Lee: [0131-0132], [0150-0152], Figs. 6, 22-23 regarding RF power transmission path determined based on locations of receiving electronic device and obstacle interfering with charging, a person inherently being such an obstacle, the system therefore inherently having path determination based on a person if present as an obstacle; note the claim does not specify particular structure/means for acquiring information, how such information is used, or actual identification of a person as opposed to some other object; note also the operation may also be interpreted as only required in the case described).
Re claim 9, Lee teaches the transmitter according to claim 8, wherein the contactless communication unit transmits the power in a direction along the shortest route calculated while reflection or absorption by the person is taken into account in a case where the receiving strength exceeds a threshold (see Lee: [0131-0132], [0138], [0150-0152], Figs. 6, 19A, 22-23 regarding RF power transmission path determined based on obstacle effect on transmission; note the claim does not specify particular structure/means for acquiring information or how 
Re claim 10, Lee teaches the transmitter according to claim 9, wherein the contactless communication unit transmits the power in a direction along the shortest route calculated while reflection by a wall surface is further taken into account in a case where the receiving strength exceeds a threshold (see Lee: [0131-0132], [0138], [0150-0152], Figs. 6, 19A, 22-23 regarding RF power transmission path determined based on obstacle effect on transmission and accounting for RF wave being able to reflect off wall surfaces; note the claim does not specify particular structure/means for acquiring information or how such information would be used; note also the operation may also be interpreted as only required in the case described).
Re claim 11, Lee teaches the transmitter according to claim 8, wherein the transmitter includes a direction specifying unit (processor <620>, see Lee: [0075], [0079-0080], Fig. 6 regarding processor generally controlling all operations of wireless power transmitter including transmission direction control and obstacle determinations) configured to calculate the route.
Re claim 12
Re claim 13, Lee teaches the transmitter according to claim 8, wherein the position of the person is detected by the transmitter (see Lee: [0129-0132], [0138], [0150-0152], [0155-0156], Figs. 6, 19A, 22-24 regarding transmitter detecting position of obstacle affecting transmission; note the claim does not specify particular structure/means for acquiring information or how such information would be used).
Re claim 14, Lee teaches a transmission method (see Lee: Figs. 6, 22-23, 26) comprising: 
transmitting a radio wave to a receiver (electronic device <650>; see Lee: [0074-0075], [0150], Figs. 6, 22 regarding RF wave transmission to receiving electronic device); and 
wirelessly transmitting power to the receiver in a case where receiving strength of the radio wave transmitted to the receiver, at the receiver exceeds a threshold (see Lee: [0074-0075], [0086], [0150-0152], Figs. 6, 22 regarding RF power transmission continuing when received power meets preset condition/threshold voltage; note also that the claim as drafted does not require operations limiting conditions for wireless power transmitting to occur in other cases or any operations as to how transmitter would determine such conditions). See Lee: [0074-0075], [0086], [0150-0152], [0160-0162], Figs. 6, 22-23, 26. Note a number of other similar RF wireless power transmission prior art references would also anticipate the claimed limitations as currently drafted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (US2019/0348870) in view of Leabman (US2018/0241255).
Re claim 1, Miwa teaches a receiver (electronic device <10>, see Figs. 2-4) comprising: 
a wireless communication unit (antenna <11A>, communication unit <12>, see Miwa: [0028], Fig. 2 regarding antenna being used for data communication) configured to receive an EM wave transmitted from a transmitter (power transmission device <20>, see Miwa: [0027-0028], [0046], [0055], Figs. 3-4 regarding antenna <11A> receiving electromagnetic wave from power transmission device); 
a display control unit (notification unit <16>, control unit <14>) configured to control display of at least one of receiving strength of the radio wave transmitted from the transmitter, at the wireless communication unit or predetermined information in accordance with the receiving strength (see Miwa: [0030], [0033], [0049-0050], [0059-0062], Figs. 2-4 regarding notification unit controlling display to notify whether strength of power received is greater/lower than a threshold); and 
a contactless communication unit (antenna <11A>, rectifier <11B>, see Miwa: [0027], Fig. 2) configured to receive power wirelessly transmitted from the transmitter in a case where the receiving strength exceeds a threshold (see Miwa: [0027], [0049-0050], [0060-0062], Figs. 3-4 regarding continuing to receive the wireless power when received power is greater than the threshold; note also the claim as drafted does not require any further operation of the receiver when such case or the opposite were to occur). See Miwa: [0020-0033], [0046-0050], [0055-
Although Miwa generally discloses transmission of electromagnetic waves for the power transmission system via antennas (see Miwa: [0024], [0035-0038]), Miwa does not explicitly specify the waves are at radio frequency (i.e. radio wave). However, it is very well-known in the art of wireless power transmission using far-field electromagnetic waves for the transmission to be at radio frequency, as exemplified by Leabman (see Leabman: [0016], [0153-0154], Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system of Miwa such that the electromagnetic waves are produced at radio frequency for purposes of providing known equivalent means for wireless power transmission via electromagnetic waves between antennas (see Leabman: [0016], [0153-0154], Fig. 1). 
Re claim 2-3, Miwa in view of Leabman teaches the receiver according to claim 1. Although Miwa generally discloses display based on amount of power received, Miwa does not explicitly disclose displaying receiving strength or reception level corresponding to the receiving strength as the predetermined information. Leabman, however, further teaches that it is known in the art of wireless power receiver user interfaces to have the receiver display the receiving strength (see Leabman: [0975], [0979], Fig. 63E regarding receiver device displaying charge strength level indication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miwa to further incorporate the teachings of Leabman by having the information displayed to include 
Re claim 4, Miwa in view of Leabman teaches the receiver according to claim 1, wherein the display control unit controls display of information in accordance with a direction in which the transmitter exists, as the predetermined information (see Miwa: [0033], [0049-0050], [0059-0062], Figs. 1 regarding display based on power received being greater/less than threshold, generally corresponding to relative location and direction of the transmitter transmitting the power; note the claim does not specify what the information actually, or any particular relation to direction of transmitter, or any further sensing/operations in the system).
Re claim 5, Miwa in view of Leabman teaches a reception method at a receiver (electronic device <10>, see Miwa: Figs. 2-4), comprising: 
receiving a radio wave transmitted from a transmitter (power transmission device <20>, see Miwa: [0027-0028], [0046], [0055], Figs. 3-4 regarding antenna <11A> receiving electromagnetic wave from power transmission device; see Leabman: [0016], [0153-0154], Fig. 1 and discussion of claim 1 regarding obviousness of the EM wave being an RF wave); 
controlling display of at least one of receiving strength of the radio wave transmitted from the transmitter, at the receiver or predetermined information in accordance with the receiving strength (see Miwa: [0030], [0033], [0049-0050], [0059-0062], Figs. 2-4 regarding notification unit controlling display to notify whether strength of power received is greater/lower than a threshold); and 


Conclusion
In summary, the claimed features appear to be taught and obvious in light of the prior art of record. It is not presently apparent what features would be considered nonobvious over similar prior art directional RF wireless power transmission systems. At present, the claim language would also not be able to distinguish from other types of wireless power transmission systems as well since very little details of the specific structure and overall operation of the system are recited. Applicant is cautioned that claim language is given its broadest reasonable interpretation, and that if particular structures and operations are intended that they must be explicitly claimed to be given weight. Specific explanation and citation to the Specification/Drawings for support should be given for any claimed features believed to be distinguished and nonobvious over the prior art.
See attached PTO-892 for additional references generally anticipating or making obvious the claimed limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836